     Case 3:20-cv-01151-M Document 7 Filed 05/09/20                Page 1 of 1 PageID 146



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JANE DOE,                                         §
                                                  §
              Plaintiff,                          §
                                                  §
v.                                                §           Case No. 3:20-cv-01151-M
                                                  §
HILLSTONE RESTAURANT GROUP, INC.                  §
d/b/a/ R & D KITCHEN,                             §
                                                  §
              Defendant.                          §
                                                  §
                                                  §
                                                  §

                                             ORDER

       Before the Court is the Unopposed Motion to Remand, filed by Defendant Hillstone

Restaurant Group, Inc. The Motion is GRANTED.

       This Order is without prejudice to Plaintiff filing a motion for attorneys’ fees.

       This case is REMANDED to the 116th Judicial District Court, Dallas County, Texas.

       SO ORDERED.

       May 9, 2020.
                                                             ______________________________
                                                             BARBARA M. G. LYNN
                                                             CHIEF JUDGE




                                                 1
